Citation Nr: 1542238	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  10-22 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1968 to September 1971.  He served in the Republic of Vietnam from February 1970 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The Board notes that a claim of entitlement service connection for PTSD should also be read as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue on appeal as to this matter has been revised to include consideration of the other applicable diagnoses of record.


REMAND

A review of the record shows the Veteran did not report for a scheduled VA examination in April 2012 pertinent to the issue on appeal, but that at his hearing in May 2015 he expressed his willingness to report for a VA examination.  It is significant to note that the available evidence includes inconsistent medical opinions as to the appropriateness of a diagnosis of PTSD and the interpretation of actions and psychiatric opinion during active service.  The Board finds further development is required for an adequate determination.

VA regulations provide that when a Veteran, without good cause, fails to report to an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  38 C.F.R. § 3.655 (2015).  Although the Veteran has been previously scheduled for in-person VA examinations, the Board finds that he should be provided another opportunity to report for a VA examination.  However, if he fails to report for a scheduled examination his claim should be reviewed by a VA psychiatrist for an opinion as to whether he has a present psychiatric disorder as a result of service or a verified stressor during active service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the record.  

2.  Schedule the Veteran for an examination, or if he fails to report for examination a review of the available record, by a VA psychiatrist.  The examiner must review the claims file, including the January 2007 VA examination and the September 2007 VA medical opinion,  and must note that review in the report.  Any necessary tests and studies should be conducted.   The examiner should provide the following information:

(a)  Provide a full multiaxial diagnosis pursuant to DSM-IV and specifically state whether or not each criterion for a diagnosis of PTSD is met.

(b)  If a diagnosis of PTSD is warranted, is it at least as likely as not (50 percent or greater probability) due to a confirmed inservice stressor or to a fear of hostile military or terrorist activity during service?

(c)  For every psychiatric disorder diagnosed during the period of this appeal, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each disability is related to  active service.  

3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

